Case 6:19-cv-01937-RBD-DCI Document 23 Filed 01/07/20 Page 1 of 9 PageID 94




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION




RANDI ZEVON,

       Plaintiff,

v.                                                      Case No. 6:19-cv-1937-Orl-37DCI

BALANCED HEALTHCARE
RECEIVABLES, LLC,

       Defendant.

_____________________________________
                                          ORDER


       Defendant moves to dismiss Plaintiff’s Complaint under Federal Rule of Civil

Procedure 12(b)(6). (Doc. 21 (“Motion”).) Plaintiff opposes. (Doc. 22.) On review, the

Motion is due to be granted in part and denied in part.


                                   I.      BACKGROUND

       This action began with a letter Defendant sent to Plaintiff to collect on a debt

Plaintiff allegedly owed to Winter Park Memorial Hospital. (Doc. 1-1 (“Letter”); Doc. 1 ¶

20.) Plaintiff alleges the Letter violated the Fair Debt Collection Practices Act (“FDCPA”),

15 U.S.C. § 1692 et seq. (See Doc. 1.) The Letter directs Plaintiff to mail her “remittance or

correspondence” to the “below address,” but there are two addresses below this

instruction and a third address in the top right corner of the Letter with Defendant’s name

directly above it. (Doc. 1-1.) Plaintiff alleges it was a false and deceptive practice for

Defendant to obscure which address to send written disputes and payments to, in

                                              1
Case 6:19-cv-01937-RBD-DCI Document 23 Filed 01/07/20 Page 2 of 9 PageID 95




violation of the FDCPA. (Doc. 1, ¶¶ 28–105; see also Doc. 22, p. 5.) Plaintiff also alleges the

format of the Letter violates the FDCPA by diverting attention away from the validation

notice, a required recitation of Plaintiff’s rights. (Doc. 1, ¶¶ 106–55); see also 15 U.S.C. §

1692g(a). Plaintiff contends the validation notice is buried, using the same font as the rest

of the Letter, except for the bolded “PAY THIS AMOUNT” and “This communication is

from a debt collector.” (Doc. 1, ¶¶ 119–23.) Defendant argues Plaintiff has failed to state

a claim. (Doc. 21.) With Plaintiff’s response (Doc. 22), the matter is ripe.


                                  II.    LEGAL STANDARDS


       Federal Rule of Civil Procedure 8(a)(2) requires a claimant to plead “a short and

plain statement of the claim showing that the pleader is entitled to relief”; it does not

require “detailed factual allegations.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

While “a formulaic recitation of the elements of a cause of action will not do,” a complaint

satisfies Rule 8(a)(2) if it “give[s] the defendant fair notice of what [the plaintiff’s] claim

is and the grounds upon which it rests.” Id. (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)). When a complaint is challenged under Rule 12(b)(6), the Court accepts as true all

well-pleaded factual allegations and disregards unsupported conclusions of law. See

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Id. at 678 (citation omitted).




                                               2
Case 6:19-cv-01937-RBD-DCI Document 23 Filed 01/07/20 Page 3 of 9 PageID 96




                                      III.   ANALYSIS


       To plead an FDCPA claim, a plaintiff must allege facts showing: (1) she has been

the object of collection activity arising from a consumer debt; (2) the defendant is a debt

collector as defined by the FDCPA; and (3) the defendant has engaged in an act or

omission prohibited by the FDCPA. See Deutsche Bank Nat’l Trust Co. v. Foxx, 971 F. Supp.

2d. 1106, 1114 (M.D. Fla. 2013); see also 15 U.S.C. § 1692e. Defendant only disputes the last

element, whether Plaintiff alleged Defendant engaged in an act prohibited by the FDCPA.

(See Doc. 21.) Plaintiff counters the Letter’s multiple addresses and format

overshadowing its validation notice are violations of the FDCPA. (See Doc. 22.) Let’s

address each.


       A.       Multiple Addresses


       The Letter, indisputably, has multiple addresses printed on it. (Doc. 1-1.) Plaintiff

argues this violates 15 U.S.C. §§ 1692g(b), 1692e, and 1692e(10) of the FDCPA because it

is false, deceptive, or misleading. (See Doc. 22, pp. 8–14.) Defendant says the multiple

addresses are not misleading. (Doc. 21, pp. 6–10.) At this preliminary stage, the Court

agrees with Plaintiff.


       15   U.S.C.   §   1692g(b)    prohibits       collection   communication   from   being

overshadowed or inconsistent with the disclosure of the consumer’s right to dispute the

debt. 15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

misleading representation to collect any debt. Plaintiff argues the Letter’s multiple

addresses confuse the consumer as to which address to send written disputes or

                                                 3
Case 6:19-cv-01937-RBD-DCI Document 23 Filed 01/07/20 Page 4 of 9 PageID 97




payments. (Doc. 1, ¶¶ 28–105.) Courts view debt collection communications from the

perspective of the “least sophisticated consumer.” Jeter v. Credit Bureau, Inc., 760 F.2d

1168, 1175 (11th Cir. 1985). The “least sophisticated consumer” possesses a “rudimentary

amount of information about the world” but is subject to some objective standard,

preventing “liability for bizarre or idiosyncratic interpretations of collection notices.”

LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).


      Defendant insists under the least sophisticated consumer standard, the Letter is

not confusing because it obviously directs the consumer to send all correspondence to the

address in Manchester which is in the position to be visible through the window of a

return envelope and includes Defendant’s full name above it. (Doc. 21, pp. 6–7.) Plaintiff

counters the Letter’s instruction to send communications to the “below address,” when

there are two addresses below, and the Letter’s further instructions to send

communications to “this office” would confuse the least sophisticated consumer as to

which of the three addresses in the Letter to send communications to. (Doc. 22, pp. 8–9.)


      Defendant’s name is listed above two of the addresses which could cause

confusion as to which address “this office” refers. C.f. Saraci v. Convergent Outsourcing,

Inc., No. 18-CV-6505 (BMC), 2019 WL 1062098, at *3 (E.D. N.Y. Mar. 6, 2019). Defendant

didn’t explicitly state which address was appropriate in the Letter. Cf. Park v. Forster &

Garbus, LLP, No. 19-CV-3621 (ARR) (ST), 2019 WL 5895703, *4 (E.D. N.Y. Nov. 12, 2019)

(finding the collection letter was not misleading where the plaintiff was “explicitly

advised that both correspondence responsive to the validation notice and payment


                                            4
Case 6:19-cv-01937-RBD-DCI Document 23 Filed 01/07/20 Page 5 of 9 PageID 98




should be sent to the same address”). Plaintiff has alleged a plausible claim under the

FDCPA that the multiple addresses, without clear direction as to where to direct

correspondence, could mislead the least sophisticated consumer. See Pinyuk v. CBE Grp.,

Inc., No. 17 CV 5753 (RRM) (CLP), 2019 WL 1900985, *7 (E.D. N.Y. Apr. 29, 2019) (finding

the plaintiff alleged a plausible FDCPA claim where the collection letter had “three

different addresses and it [was] unclear which one the defendant [was] urging the

consumer to contact”).


       B.     The Validation Notice


       In contrast to the multiple addresses, the Letter’s validation notice is clear. Plaintiff

does not dispute that the validation notice contains all the statutorily required

information. (Doc. 1, ¶¶ 106–55); see also 15 U.S.C. § 1692g(a). Rather, Plaintiff argues the

format of the Letter buries the validation notice, so the least sophisticated consumer

would be discouraged from reading it. (Doc. 1, ¶¶ 106–55.) Defendant says the validation

notice was communicated clearly and nothing in the Letter’s format distracts the least

sophisticated consumer from reading her rights. (Doc. 22, pp. 14–18.) The Court agrees

with Defendant.


       The Letter, in its relevant portion, is copied below.




                                               5
Case 6:19-cv-01937-RBD-DCI Document 23 Filed 01/07/20 Page 6 of 9 PageID 99




(Doc. 1-1.) The validation notice is the paragraph beginning with “Unless” and ending

with “creditor.” (Id.) Plaintiff alleges the validation notice was overshadowed because:

(1) the validation notice is buried within the text with the same font, size, style, and color

as the rest of the Letter; (2) “This communication is from a debt collector” is bolded and

center aligned diverting attention away from the validation notice; (3) “PAY THIS

AMOUNT” is capitalized and bolded drawing attention away from the validation notice;

and (4) there is no transitionary language directing the consumer’s attention to the

validation notice. (Doc. 1, ¶¶ 119–29.)

                                              6
Case 6:19-cv-01937-RBD-DCI Document 23 Filed 01/07/20 Page 7 of 9 PageID 100




       The Eleventh Circuit has not said what constitutes overshadowing under 15 U.S.C.

§ 1692g(b). Berkseth v. Continental Central Credit., Inc., 119 F. Supp. 3d 1316, 1320 (M.D. Fla.

2015). But generally where “the validation notice is the same size, font, and color type-

face as the other paragraphs, the Plaintiffs must point to some structural or formatting

elements of the collection letter that overshadows the disclosure of Plaintiff’s rights.” Id.

at 1321; see also Huyghue v. Shafritz and Asssociates, P.A., No. 5:18-cv-29-Oc-30PRL, 2018

WL 7457827, at *5 (M.D. Fla. Apr. 12, 2018). Overshadowing occurs where the least

sophisticated consumer would be uncertain as to her rights. Huyghue, 2018 WL 7457827,

at *4 (citation omitted).


       Plaintiff’s argument that Defendant has “buried” the validation notice because it

used a consistent font is inapposite to the case law. (See Doc. 1, ¶¶ 119–20); see Berkseth,

119 F. Supp. 3d at 1321.1 Consistent font makes the validation notice as easy to read as

the rest of the Letter.


       Plaintiff points to the bolded “PAY THIS AMOUNT” and debt collector

communication language as another source of overshadowing. This is insufficient. Where

the validation notice is readable, like here, and not relegated “to fine or otherwise hard-

to-read print” a demand for payment does not overshadow the notice. Huyghue, 2018 WL

7457827, at *4 (quoting Pollard v. Law Office of Mandy L. Spaulding, 766 F.3d 98, 104 (1st Cir.



       See also Wilson v. Quadramed Corp., 255 F.3d 350, 356 (3d Cir. 2000); Huyghue, 2018
       1

WL 7457827, at *4; Campbell v. Palisdades Acquistion, XVI, LLC, No. 09-20998-CIV-
UNGARO, 2009 WL 10701616, at *3 (S.D. Fla. June 18, 2009); Erekson v. Clarkson & Hale,
LLC, No. 3:18-cv-0032-CMC, 2018 WL 4220603, at *9 (D.S.C. Sept. 5, 2018).

                                               7
Case 6:19-cv-01937-RBD-DCI Document 23 Filed 01/07/20 Page 8 of 9 PageID 101




2014)). Asking a consumer to pay an alleged debt does not violate the FDCPA. Durkin v.

Equifax Check Servs., Inc., 406 F.3d 410, 417 (7th Cir. 2005); Campbell, 2009 WL 10701616, at

*3. The Letter does not contradict the validation notice by requiring immediate or prompt

action. C.f. Grossman v. Smith, No. 1:13-cv-01416-WBH-GGB, 2014 WL 12860364, at *6

(N.D. Ga. Aug. 21, 2014) (finding a communication misleading where it demanded

payment in ten days, contradicting the validation notice).2 And the Court fails to see how

identifying the Letter as coming from a debt collector would confuse the least

sophisticated consumer as to her rights. See Huyghue, 2018 WL 7457827, at *4.


       Plaintiff also argues the Letter should have contained transitionary language,

highlighting the validation notice. (Doc. 1, ¶¶ 127–29.) This is unnecessary where the

validation notice is on the front page and not contradicted by any other language in the

Letter. See Park v. Forster & Garbus, LLP, No.19-cv-3621 (ARR) (ST), 2019 WL 5895703, at

*6 (E.D. N.Y. Nov. 12, 2019) (granting motion to dismiss where validation notice was

“conspicuously and prominently placed in the second paragraph of the collection letter”);

c.f. Savino v. Computer Credit, Inc., 164 F.3d 81, 86 (2d Cir. 1998) (requiring transitionary

language to validation notice where debt collector demanded immediate payment).


       The validation notice here is front and center and in a readable font. (See Doc. 1-1).

Nothing in the Letter contradicts or overshadows the notice to the point of confusing the

least sophisticated consumer as to her rights. See Huyghue, 2018 WL 7457827, at *4.




       2 See also McCray v. Deitsch and Wright, P.A., 343 F. Supp. 3d 1209, 1217 (M.D. Fla.
2018); Schimmel v. Slaughter, 975 F. Supp. 1357, 1363 (M.D. Ga. 1997).
                                             8
Case 6:19-cv-01937-RBD-DCI Document 23 Filed 01/07/20 Page 9 of 9 PageID 102




Plaintiff cannot point to a single case where a readable validation notice was

overshadowed by a non-urgent demand for payment. (See Doc. 22, pp. 14–18.) Plaintiff

has failed to state a claim for violating the FDCPA based on overshadowing of the

validation notice.


                                 IV.    CONCLUSION


       Accordingly, it is ORDERED AND ADJUDGED :


       1.     Defendant’s Motion to Dismiss (Doc. 21) is GRANTED IN PART AND

              DENIED IN PART:

              a.     Count III of Plaintiff’s Complaint (Doc. 1, ¶¶ 106–55) is

                     DISMISSED WITH PREJUDICE.

              b.     In all other respects, the Motion is DENIED.

       DONE AND ORDERED in Chambers in Orlando, Florida, on January 7, 2020.




Copies to:
Counsel of Record




                                             9
